DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-98 of U.S. Patent No. 11,332,833. Although the claims at issue are not identical, they are not patentably distinct from each other because both the pending application and U.S. Patent No. 11/332,833 teach a method of reacting a carbide with a metal salt.
Claims 26-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,696,555. Although the claims at issue are not identical, they are not patentably distinct from each other because both the pending application and U.S. Patent No. 10/695,555 teach a method of reacting a carbide with a metal salt.
Claims 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,701,539. Although the claims at issue are not identical, they are not patentably distinct from each other because both the pending application and U.S. Patent No. 9,701,539 teach a method of reacting a carbide with a metal salt.
Claims 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 10,144,645. Although the claims at issue are not identical, they are not patentably distinct from each other because both the pending application and U.S. Patent No. 110,144,645 teach a method of reacting a carbide with a metal salt.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 37, 39, 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over French et al. (4,275,050).
Regarding claims 21, 23, 24, 27 French et al. teaches a method for producing ultra-hard carbonaceous particles by reacting carbides in a melt system comprised of lithium chloride combine with aluminum chloride which meets the limitation of reacting a carbide chemical compound with a molten metal salt (column 2, lines 15-67). French et al. teaches temperatures between 100 to 700 degrees Celsius which overlaps with a reaction temperature of below 600 degrees to form a reaction product comprising carbon (column 3, lines 20-30). French et al. teaches 24.5 grams lithium chloride and 67 grams aluminum chloride was heated to form a melt and then 2.9 grams Al4C3 was added to melt which meets the limitation of wherein the metal salt is used in excess with respect to the carbide chemical compound (column 3, lines 30-65). French et al. does not teach chemically oxidatively wherein the chemical oxidative reaction takes place in the molten metal salt. It is the position of the Office that the method of making ultra-hard carbonaceous particles by reacting carbides in a melt system would meet the limitation because French et al. teaches placing a metal carbide in a molten metal salt under conditions which are commensurate with applicant's method.
Regarding claims 22 and 26, French et al. teaches temperatures between 100 to 700 degrees Celsius which overlaps with a reaction temperature of below 600 degrees to form a reaction product comprising carbon (column 3, lines 20-30).
Regarding claim 25, French et al. teaches 24.5 grams lithium chloride and 67 grams aluminum chloride was heated to form a melt and then 2.9 grams Al4C3 was added to melt which meets the limitation of wherein the metal salt is used in excess with respect to the carbide chemical compound (column 3, lines 30-65).
Regarding claims 28, 29, French et al. teaches and argon atmosphere at pressures of 0.1 to 100 atmospheres which implies a sealed reactor (column 3, lines 10-45).
Regarding claims 30, French et al. teaches the reaction of metal carbide with halogens which implies no catalyst used in the method (column 1, lines 55-65).
Regarding claims 31, 32, 33, French et al. teaches a hot melt system comprising metal carbide and molten solutions of metal halide (column 1, lines 55-68; column 2, lines 15-40). French et al. teaches aluminum carbide. French et al. teaches alkaline halides and alkaline earth halides (column 8, lines 50-57). It is the position of the Office that the method taught by French et al. would produce carbide anion intermediates because French et al. teaches placing a metal carbide in a molten metal salt under conditions which are commensurate with applicant's method.
Regarding claims 34, 37, 39, 40, French et al. does not teach the specific reaction such as chemically oxidizing carbide anions in a molten metal salt wherein the oxidizing reaction produces an allotrope of carbon in an sp1, sp2, and/or sp3 hybridization wherein the chemically oxidizing step takes place in the molten metal salt but it is the position of the Office that method of making an ultra-hard carbonaceous particles would meet applicant’s claimed limitation because French et al. teaches placing a metal carbide in a molten metal salt under conditions which are commensurate with applicant's method.
 Claims 35, 36, 38 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over French et al. as applied to claim 21 above, and further in view of Greiner (DE1667532; translation 06/18/2022).
French et al. teaches a method for producing ultra-hard carbonaceous particles by reacting carbides in a melt system comprised of lithium chloride combine with aluminum chloride which meets the limitation of reacting a carbide chemical compound with a molten metal salt (column 2, lines 15-67). French et al. teaches temperatures between 100 to 700 degrees Celsius which overlaps with a reaction temperature of below 600 degrees to form a reaction product comprising carbon (column 3, lines 20- 30). French et al. teaches 24.5 grams lithium chloride and 67 grams aluminum chloride was heated to form a melt and then 2.9 grams Al4C3 was added to melt which meets the limitation of wherein the metal salt is used in excess with respect to the carbide chemical compound (column 3, lines 30-65). French et al. does not teach chemically oxidatively wherein the chemical oxidative reaction takes place in the molten metal salt. It is the position of the Office that the method of making ultra-hard carbonaceous particles by reacting carbides in a melt system would meet the limitation because French et al. teaches placing a metal carbide in a molten metal salt under conditions which are commensurate with applicant's method. French et al. does not teach ZnCl.
Greiner teaches a process for the production of diamond under mild conditions (page 1). Greiner teaches the molten ZnCl is a catalyst for diamond production (page 6). 6). It would have been obvious to one of ordinary skill in the art at the time of the invention to add ZnCl to the molten mixture taught by French et al. to obtain carbon material comprising diamond because diamond is used for a variety of products such as electronics and hard coatings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached M-W Noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        06/18/2022